Me. Justice Wole
delivered the opinion of the court.
This is an appeal from a judgment rendered by the District Court of Aguadilla. The facts of the case are as follows:
On the 22d day of March, 1905, the district attorney presented and swore to an information against Fernando Acosta González, charging him with the commission of the offense of contempt committed by the publication of an article entitled, “The Secretary of the District Court of Aguadilla Eesigns— Lamentable State of Affairs There — From our correspondent,” which was published in the issue of the newspaper La *292Correspondencia de Puerto Rico, of the 20th of April, 1905, which article is an offensive and defamatory criticism of the orders and proceedings of the District Court of Aguadilla, by which the said court is unjustly brought in disrepute.
After the evidence had been heard the court pronounced sentence on the 15th of May, condemning the accused to the payment of $25 fine, and in case the same should not be paid that he should serve twelve days in jail.
On the 16th of May the accused by his attorney made a motion to remit the fine imposed, and to be acquitted, with the costs against the state, to which motion the fiscal agreed, and the court decided to leave the sentence unexecuted and without effect, and to remit the fine imposed.
On the appointment of a new fiscal for the District Court of Aguadilla, and on being informed of the decision of the court in this case, he appeared before the court on the 31st of July, 1905, alleging that only the Governor of Porto Rico had authority to grant pardons, suspend the execution of sentences, and cancel fines and money confiscated for crimes committed in Porto Rico, the court not having such authority; and that the order of the 16th of May, 1905, should therefore be annulled.
After hearing the accused the court annulled the said order, and ordered that the sentence pronounced on the 15th of May, 1905, remain in force.
From this judgment the accused took an appeal.
The exact words of the judge of the district court in remitting the fine, as certified to by the secretary, were as follows :
“In view of the motion presented by The People of Porto Rico, to which motion the counsel for Fernando Acosta has joined, the court in view of the grounds on which said motion is based and being informed of the correctness of the allegations and statements made therein, leaves the former sentence void and remits {condona) the fine imposed upon the said Fernando Acosta with the costs against the state, hoping, of course, that the result of this action will bring; results for the court.”
*293The power of a court to set aside, suspend, or vacate a sentence in a criminal case lias been the subject of many decisions of the courts. Some of the authorities that may be cited are as follows: Re Leslie Webb, 27 L. R. A., 356; State of Ill., ex rel. Smith v. Allen, 41 L. R. A., 473; In re Richard Flint, 95 Am. St. Rep., 853; United States v. Wilson, 46 Fed. Rep., 748; People of the State of Michigan v. Cummings, 14 L. R. A., 265, and authorities in note; State of Iowa v. Voss, 8 L. R. A., 767; Neal v. State of Georgia, 42 L. R. A., 190, and authorities cited in note.
The general effect of these authorities is that the court has no power to suspend or vacate its sentence. In the case of Re Leslie Webb, reported in 27 Lawyers Reports Annotated, at page 356, the court says:
“No legal reason appears to have existed to warrant the court in suspending its sentence, in whole or in part, after it had been pronounced, if it be conceded the court had such power. The action of the court seems to have been founded on the joint request of the prosecution and of the defendant, and to have been granted as a matter of leniency to the defendant * * After the defendant had been convicted, and the sentence of the law in legal and proper form had been pronounced against him, it is difficult to understand upon what principle the court could further interfere in the premises. The right of the court, for cause, within the exercise of a reasonable discretion, to postpone sentence or suspend sentence, as it is said, seems to be clear, but we think, both upon principle and authority, its rights to suspend the execution of the sentence after it has been pronounced cannot be sustained, except as incident to a review of the ease upon writ of error, or upon other well-established legal grounds. After sentence given the matter within these limits would seem to have been wholly within the hands of the executive officers of the law * * *. When the sentence was pronounced, the defendant was in custody; and it became co insicmii his duty to pay his fine, and, for failure to do so, the term of his imprisonment at once began. ’ ’
After discussing some other authorities, the court goes ou to say:
*294“Here the execution of the sentence already pronounced is indefinitely suspended, and it may be the pleasure of the court never to direct execution, so that the suspension has the practical effect of a pardon, or of arrest of judgment indeterminate or final, without the authority to law; * * * As already observed the period if imprisonment, in contemplation of law, commenced March 16th, 1904, when the defendant was in custody and failed to pay the fine imposed against him, and he could not be lawfully imprisoned after it had expired. The order of October 12th, 1904, was not merely erroneous; in making it the court exceeded its jurisdiction.”
The order of October 12th referred to was substantially an order resentencing the prisoner as in the case at bar. The case of The People of the State of Illinois ex rel. Frederick W. Smith, v. R. L. Allen, reported in 41 Lawyers Reports Annotated, at page 475, is a case in point. Here the court re-sentenced the prisoner some three years after the original sentence was pronounced. In its opinion the court quotes from the case of People v. Morrisette, 20 How. Pr., 118, to the following' effect:
“As I understand the law, it is the duty of the court, unless application be made for a new trial, or a motion in arrest of judgment be made for some defect in the indictment, to pronounce judgment upon every prisoner convicted of crime by a jury, or who pleads guilty. An indefinite suspension of the sentence prescribed by law is a quasi pardon, provided the prisoner be discharged from imprisonment. No court in the State has any pardoning power. That power is vested exclusively in the governor.”
At the end of this decision the court says:
“These authorities are cited in the brief of counsel for relator, and we have been referred to none to the contrary. Others to the same effect as those quoted from could be cited. Until the legislature shall vest courts in this State with powers not now given them, it is their duty, in the trial of criminal cases, upon a conviction or plea of guilty, to pronounce judgment at that time, unless upon motion for a new trial, in arrest of judgment, or for other cause, the case is continued for further adjudication, and the defendant by recognizance or being held in custody, required to continue to answer the charge. *295And if they fail to perform that duty, but discharge the prisoner, or permit him to go indefinitely, their power and jurisdiction over him cease, and a subsequent sentence is without judicial authority. It follows that the relator was unlawfully imprisoned and entitled to an order from this court discharging him, which has accordingly been entered.”
In the same decision other authorities were quoted to a similar effect.
Another case in point is the case of In re Richard Flint, reported in 95 Am. St. Rep., at p. 853. On page 855 the court reviews the authorities.
In the case at bar the prisoner was convicted on the 15th of May, 1905, and the fine was remitted on the 16th of May of the same year. As in the Webb case, cited above, the appellant was sentenced to the payment of a fine, or to serve a term in jail, namely, twelve days. He was then in the custody of the court and the action of the court in remitting the fine put him without its control and the court had no power more than two months thereafter to resentence him. The pardoning power in Porto Rico, is vested in the Governor, as is the case elsewhere, and while it is evident on reason and from the authorities cited that the court had no power to remit the fine imposed by it, yet, having permitted the prisoner to pass from its custody, the court lost jurisdiction over him, and was without authority to resentence him.
The sentence of the district court, reimposing the fine upon the prisoner was therefore without authority of law, and the judgment of that court must be reversed, and the appellant discharged.

Reversed.

Chief Justice 'Quiñones, and Justices Hernández, Figueras and MacLeary concurred.